Citation Nr: 1823651	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right knee disability secondary to right and left ankle disabilities

4.  Entitlement to service connection for a left knee disability secondary to right and left ankle disabilities. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, with additional Reserve service from approximately November 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2015, the Veteran testified at a personal hearing at the RO before a Decision Review Officer.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is necessary prior to adjudication of the Veteran's service connection claims.

First, it appears that there are relevant outstanding treatment records.  The Veteran has reported receiving ongoing private treatment related to her orthopedic disabilities since at least as early as 1992.  However, it appears that the only private treatment records requested by the RO were specific to the left ankle and dated between 2011 and 2012.  While the Veteran herself has submitted some private treatment records, the earliest of such records is dated in 2004, and the records are limited.  The Veteran is also claiming entitlement to service connection for knee disabilities secondary to her ankle disability and has reported that she underwent a bilateral knee replacement.  However, no records relating to the knees have been obtained.  Finally, while the Veteran has contended that she has limped since service due to ankle disabilities, the Board notes that the record supports other disabilities that could have potentially contributed to a limp.  For example, in 2004, it was noted that the Veteran had a history of a partial fasciectomy related to plantar fasciitis.  Thus, given the foregoing, the Board finds that remand is necessary to obtain all relevant outstanding treatment records.  

The Board points out that such records are particularly necessary in this instance, as the Veteran's lay reports of chronic symptoms related to her ankles since service are somewhat inconsistent with other evidence of record, including her STRs, which show that no ankle problems were found during July 1975 examination for purposes of separation from active duty; Reserve service records, which show that periodic examinations were silent for ankle problems, and that the Veteran certified in October 1980 that she had no medical condition or physical defect that would prevent performance of active military service; and, post service treatment records dated in 1991, which show that, while the Veteran was treated for injuries sustained in a fall, she reported that she "tripped" and there is no mention of any complaint or treatment related to the ankle at that time.  Given the seemingly contradictory evidence currently of record, the Board finds that private treatment records dating more proximate to service could assist in clarifying the nature and course of the Veteran's ankle and knee symptoms.

Nevertheless, the Board observes that there is also evidence of record to support the Veteran's claims, including evidence of treatment for a right foot pain and a right ankle sprain and falls in the STRs, as well as the Veteran's March 2004 report of a 30 year history of left ankle symptoms.  As such, a VA opinion was obtained in February 2014 that the Veteran's right ankle disability was less likely as not related to service.  However, no opinion was offered as the left ankle disability and, as noted by the Veteran in her challenges to the adequacy of the examination, the examiner failed to account for the evidence of record showing a diagnosis of bilateral chronic posterior tibial tendonitis or tendon insufficiency.  To that end, the Board also observes that in addition to treatment for a right ankle sprain in service, the Veteran was noted to have fallen on multiple occasions and was seen in October 1972 for complaint of pain in the foot when walking.  

Based on the foregoing, the Board finds that a new examination and/or opinion is necessary to determine whether the Veteran has a current bilateral ankle disability, to include weakness as a result of chronic posterior tibial tendon insufficiency or dysfunction, that manifested in or was otherwise caused by service.  If an ankle disability is found to be related to service, an opinion should be obtained that addresses secondary service connection for the knees. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical providers who have treated her for her ankles or knees since service, to include Dr. Boyd, Dr. Bowling, Cape Fear Sports Medicine, and/or Dr. Boldizar.  After securing any necessary releases, to specifically include a release for authorization of private treatment from Dr. Boyd dating as early as 1992, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and her representative notified of such.

2.  Schedule the Veteran for a joints examination.  The examiner should complete the disability benefits questionnaires for knee and lower leg, and ankles.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a.  Based upon the examination results and review of the record, the examiner should identify all right and left ankle and knee disabilities present during the course of the claim, to specifically include chronic posterior tibialis tendonitis or tendon insufficiency.

b.  For each right and left ankle disability identified, is it at least as likely as not (50 percent probability or greater) that the conditions first manifested in or are causally related to service? Please explain why or why not. 

In addressing this question, please comment on the significance, if any, of the following: (1) the Veteran's reports of numerous falls in and post service, (2) treatment for right foot pain and a right ankle sprain in service (3) lay statements indicating the presence of a limp since 1983 and, (4) the Veteran's March 2004 report of a 30 year history of chronic left ankle pain associated with sprains and instability.

c.  If any right or left ankle disability is found to have been incurred in or otherwise related to service, is it at least as likely as not (50 percent probability or greater) that any current right or left knee disability was caused or is aggravated (permanently worsened beyond normal progression) by the ankle disability? Please explain why or why not. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

